Citation Nr: 0006774	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disorder, to include hearing loss in the left ear.  

2.  Entitlement to service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1969 to 
March 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

In February 1998 the Board remanded this case for further 
development, and it has since been returned for further 
appellate review.  

In December 1999 the RO, in pertinent part, granted service 
connection for hearing loss in the right ear, assigning a 
noncompensable rating.  The veteran has not indicated 
disagreement with this part of the decision.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was noted in the February 1998 remand, review of the 
record shows that Dr. J.R.M. noted on his August 1996 
examination of the veteran that he had undergone surgery at 
the VA in Houston for chronic ear disease when he was 28.  He 
was noted as being 47 at the time of the examination by Dr. 
J.R.M.  Therefore, the reported VA surgery occurred around 
1977.  

The veteran also specifically contended in September 1996 
that he was admitted to the VA Medical Center (VAMC) in 
Houston in 1978 for treatment of anxiety, and that he had 
been treated on numerous occasions since that time at the 
"PEAC Clinic" at the VAMC in Houston.  

The record shows that the RO has only attempted to obtain 
records from the VAMC in Houston dating back to 1991.  The RO 
should attempt to obtain VA records prior to 1991, as there 
is indication of treatment of an ear disorder and psychiatric 
treatment prior to 1991.  

In a response from the Beaumont Outpatient Clinic (OPC), 
received in April 1996, it was noted that the veteran had 
last visited their clinic in 1991, thus indicating that he 
had been treated there prior to 1991.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In August 1999 the Under 
Secretary for Benefits issued VBA Letter 20-99-60 in which it 
was stated, in pertinent part, that service medical records 
and VA medical center records are to be requested in all 
cases, as these are records that are considered to be in VA 
custody.  See also Sims v. West, 11 Vet. App. 237 (1998).  

In light of the above, this case is remanded for the 
following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  


After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should request VA 
treatment records from the Houston VAMC 
(including the Beaumont OPC and the PEAC 
Clinic) prior to 1991, including any 
records pertaining to ear surgery and 
psychiatric treatment in the 1970s.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claims of entitlement to service 
connection for a bilateral ear disorder, 
to include hearing loss in the left ear, 
and service connection for a nervous 
disorder based on all the evidence of 
record.  The RO should determine whether 
the claims are well-grounded.  


If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


